Exhibit 10.1

 

A.                                    Performance Criteria for Incentive Plan
Awards for Year 2014 Pursuant to the 2003 Executive Incentive Plan

 

1.                                      Awardees:

 

a.                                      Henry J. Herrmann

b.                                      Michael L. Avery

c.                                       Brent K. Bloss

d.                                      Thomas W. Butch

e.                                       Philip J. Sanders

 

2.                                      Performance Goal:

 

a.                                      The aggregate Incentive Plan Award to
the Awardees shall equal six percent of the Adjusted 2014 Operating Income
(defined below).  The aggregate Incentive Plan Award shall be allocated among
the Awardees as follows:

 

Awardee

 

Portion of Aggregate
Incentive Plan Award

 

Henry J. Herrmann

 

25

%

Michael L. Avery

 

25

%

Brent K. Bloss

 

10

%

Thomas W. Butch

 

20

%

Philip J. Sanders

 

20

%

 

Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, elect to award each Awardee less of the Incentive Plan Award for the
2014 Year than is set forth above, provided that any such decrease in the
Incentive Plan Award for any one Awardee shall not increase the award for any
other Awardee.

 

b.                                      The term “Adjusted 2014 Operating
Income” means the operating income of the Company for its fiscal year ending
December 31, 2014 (the “2014 Year”), determined pursuant to generally accepted
accounting principles, adjusted as follows:  (i) such amount shall be increased
by the Company’s interest expense for the 2014 Year; (ii) such amount shall be
increased by the Company’s federal, state and local income taxes for the 2014
Year; (iii) such amount shall be increased by bonuses paid under Company
executive compensation and deferred compensation plans for the 2014 Year;
(iv) such amount shall be increased by losses from publicly-disclosed
transactions entered into during the 2014 Year that the Compensation Committee
considers to be extraordinary or non-recurring; (v) such amount shall be
decreased by gains from publicly-disclosed transactions entered into during the
2014 Year that the Compensation Committee considers to be extraordinary or
non-recurring; (vi) such

 

--------------------------------------------------------------------------------


 

amount shall be increased by any net losses during the 2014 Year from entities,
trades or businesses and lines of businesses acquired from unrelated parties
(“2014 Acquisitions”); and (vii) such amount shall be decreased by any net
profits during the 2014 Year from entities, trades or businesses and lines of
businesses acquired pursuant to 2014 Acquisitions.

 

B.                                    Performance Criteria for Restricted Stock
Awards for Year 2014 Pursuant to the 1998 Stock Incentive Plan

 

1.                                      Awardees:

 

a.                                      Henry J. Herrmann

b.                                      Michael L. Avery

c.                                       Brent K. Bloss

d.                                      Thomas W. Butch

e.                                       Philip J. Sanders

 

2.                                      Performance Goal:

 

a.                                      The aggregate Restricted Stock Award to
the Awardees shall equal 600,000 shares of Company common stock, provided that
no such award shall be made unless the Threshold Condition (defined below) is
met.  The aggregate Restricted Stock Plan Award shall be allocated among the
Awardees as follows:

 

Awardee

 

Portion of Aggregate
Incentive Plan Award

 

Henry J. Herrmann

 

25

%

Michael L. Avery

 

25

%

Brent K. Bloss

 

10

%

Thomas W. Butch

 

20

%

Philip J. Sanders

 

20

%

 

Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, elect to award each Awardee less of a Restricted Stock Plan Award
for the 2014 Year than is set forth above, provided that any such decrease in
the Restricted Stock Plan Award for any one Awardee shall not increase the award
for any other Awardee.  These awards, if any, are to be granted in
December 2014.

 

b.                                      The term “Threshold Condition” means
that the quotient of (i) Adjusted 2014 Operating Income (defined in Section A),
divided by (ii) Adjusted 2014 Equity (defined below), equals or exceeds 0.40.

 

--------------------------------------------------------------------------------


 

c.                                       The term “Adjusted 2014 Equity” means
the quotient of (i) the sum of Beginning 2014 Equity (defined below) plus
Adjusted Ending 2014 Equity (defined below), divided by (ii) 2.0.

 

d.                                      The term “Beginning 2014 Equity” means
the shareholders equity of the Company as of January 1, 2014, determined
pursuant to generally accepted accounting principles.

 

e.                                       The term “Adjusted Ending 2014 Equity”
means the shareholders equity of the Company as of December 31, 2014, determined
pursuant to generally accepted accounting principles, adjusted as follows: 
(i) such amount shall be increased by bonuses paid under Company executive
compensation and deferred compensation plans for the 2014 Year; (ii) such amount
shall be increased by losses from publicly-disclosed transactions entered into
during the 2014 Year that the Compensation Committee considers extraordinary or
non-recurring; (iii) such amount shall be decreased by gains from
publicly-disclosed transactions entered into during the 2014 Year that the
Compensation Committee considers to be extraordinary or non-recurring; (iv) such
amount shall be increased by any net losses during the 2014 Year from entities,
trades or businesses and lines of businesses acquired pursuant to 2014
Acquisitions; and (v) such amount shall be decreased by any net profits during
the 2014 Year from entities, trades or businesses and lines of businesses
acquired pursuant to 2014 Acquisitions.

 

--------------------------------------------------------------------------------